NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       AUG 23 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 LUIS A. HERNANDEZ SANTOS,                         No.    13-72369

                    Petitioner,                    Agency No. A088-967-263

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

         Luis A. Hernandez Santos, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order affirming an

immigration judge’s (“IJ”) decision denying his motion to reopen to reissue the

IJ’s prior decision. We have jurisdiction under 8 U.S.C. § 1252. We review for


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Hernandez-Velasquez v.

Holder, 611 F.3d 1073, 1077 (9th Cir. 2010), and review de novo claims of due

process violations, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

      The BIA’s issuance of a summary affirmance without opinion did not violate

due process. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir. 2003).

      We reject any request Hernandez Santos makes that the court reissue the IJ’s

January 19, 2012, order.

      Hernandez Santos does not argue the BIA abused its discretion in denying

his motion to reopen. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not specifically raised and argued in a party’s opening brief are

waived).

      PETITION FOR REVIEW DENIED.




                                          2                                    13-72369